Citation Nr: 9907896	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  96-27 529	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus, currently rated 50 percent disabling, on an 
extraschedular basis.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from July 1943 to 
February 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating action by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO), which denied the veteran 
entitlement to a total rating based on individual 
unemployability and found that his service-connected pes 
planus did not warrant extraschedular consideration.  


REMAND

The veteran is service connected for bilateral pes planus 
rated 50 percent disabling.  He has no other service-
connected disability.  The veteran and his representative 
contend that the 50 percent disability evaluation currently 
assigned for this disorder under Diagnostic Code 5276 of the 
rating schedule is inadequate to compensate the veteran for 
the effects of the disability.  Essentially, it is maintained 
that the veteran is unable to obtain full employment due to 
symptoms attributable to his service-connected pes planus.  

The veteran's claims folder shows that the veteran's service-
connected bilateral pes planus has been continuously rated 50 
percent disabling since July 1961.  Furthermore, this 
condition was the primary basis for the veteran's award of 
disability retirement benefits in 1954 under the Civil 
Service Retirement Act.  

In statements dated in February 1995 and April 1995, the 
veteran reported that he began receiving Social Security 
disability in 1974 and further observed, in the February 1995 
statement, that his feet were "part of the disability 
consideration."  The United States Court of Veterans Appeals, 
now the United States Court of Appeals for Veterans Claims, 
has held that although a determination from the Social 
Security Administration (SSA) is not controlling for VA 
purposes, it is controlling to the adjudication of a claim 
for VA benefits, and the VA has a duty to assist the veteran 
in gathering SSA records.  Collier v. Derwinski, 1 Vet. 
App. 413 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Masors v. Derwinski, 2 Vet. App. 181 (1992).  The 
Board's duty to assist includes putting forth an effort to 
obtain a veteran's Social Security records when, as here, VA 
has actual notice of such records.  Waddell v. Brown, 5 Vet. 
App. 454, 457 (1993).  

Under the circumstances, this case is REMANDED to the RO for 
the following actions:  

1.  The RO should take appropriate steps 
to contact the veteran and ask him 
whether he has received any treatment for 
his service-connected pes planus since 
June 1997, the date of his most recent VA 
examination.  Based on his response, the 
RO should obtain a copy of all the 
veteran's treatment records related to 
his feet from the identified source(s) 
and associate them with the claims 
folder.  

2.  The RO should obtain from the SSA a 
complete copy of any disability 
determination it has made for the 
veteran, including a copy of the decision 
awarding benefits and copies of all 
medical records associated with the 
veteran's application, which supported 
the award of such benefits.  

When the above development has been completed, the case 
should be reviewed by the RO.  If the decision remains 
adverse to the veteran in any way, he and his representative 
should be furnished with a supplemental statement of the case 
and afforded a reasonable opportunity to respond.  
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the veteran's claims as a result of this 
action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 4 -


